Case 1:20-cv-21601-KMW Document 15 Entered on FLSD Docket 04/24/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTICT OF FLORIDA

                             CASE NO. 20-21601-CIV-WILLIAMS

  UNITED STATES OF AMERICA,

               Plaintiff,
        vs.

  GENESIS II CHURCH OF HEALTH AND
  HEALING;
  MARK GRENON;
  JOSEPH GRENON;
  JORDAN GRENON; and
  JONATHAN GRENON,

              Defendants.
  ____________________________________/

                      NOTICE OF FILING PROPOSED SUMMONSES

        The United States of America, by and through the undersigned counsel, hereby respectfully

  files the following proposed summonses for: GENESIS II CHURCH OF HEALTH AND

  HEALING; MARK GRENON; JOSEPH GRENON; JORDAN GRENON; and JONATHAN

  GRENON.

  Dated: April 24, 2020                      Respectfully Submitted,


                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY

                                                     s/ Matthew J. Feeley ___
                                             MATTHEW J. FEELEY
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Florida Bar No. 0012908
                                             99 N.E. 4th Street, Suite 300
                                             Miami, Florida 33132-2111
                                             Tel.: 305.961.9235/Fax: 305.530-7139
                                             Email: Matthew.Feeley@usdoj.gov

                                             Counsel for United States of America
